 In the Matter Of WYATT METAL AND BOILER WCIRIiSandUNITEDSTEELWORKERS OF AMERICAandUNION OF EMPLOYEES OF THE WYATTMETAL AND BOILER WORKS, A PARTY TO THE CONTRACTCase No. 16-C-962.-Decided March 00, 1944Mr. Bliss Daffan,for the Board.Mr. Ralph W. Malone,of Dallas, Tex., andMr. Torn M. Davis,ofHouston, Tex., for the respondent.Mr. W. A. Leigh,of Dallas, Tex., for the Union.Messrs.William HixandTroy 0. Rogers,of Dallas, Tex., for theEmployees' Union.Mr. Harry H. Kuskin,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THECASEUpon a charge duly filed on May 20, 1943, by United Steelworkersof America, herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for theSixteenth Region (Fort Worth, Texas), issued its complaint datedAugust 17, 1943, against Wyatt Metal and Boiler Works, Dallas,Texas, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices, affectingcommerce, within the meaning of Section 8 (1) and (2) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.Copies of the complaint and of notice of hear-ing thereon were duly served upon the respondent, the Union, andtheUnion of Employees of the Wyatt Metal and Boiler Works,herein called the Employees' Union.The respondent filed an answer, dated August 26, 1943, in whichit denied that it had engaged in the unfair labor practices allegedand prayed that the complaint be dismissed.Pursuant to notice, a hearing was held at Dallas, Texas, from Au-gust 30, through September 10, 1943, before Max G. Baron, Trial Ex-55 N. L. R. B., No. 110618 WYATT METAL AND BOILER WORKS619aniiner, duly designated by the Chief Trial Examiner.The Board,the respondent, the Union, and the Employees' Union participatedin the hearingby their representatives.Thereafter,the Trial Examiner issued his Intermediate Report,dated December 29, 1943, copies of which were duly served upon therespondent, the Union, and the Employees' Union.He found that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce,within themeaning of Section 8 (1) and (2)and Section 2 (6) and (7) of the Act, and made certain recommenda-tions pertaining thereto.On January 28, 1944, the respondent filedexceptions to the Intermediate Report, alleging,inter alia,that therespondent had been denied full opportunity to be heard, to examineand cross-examine witnesses,and to introduce evidence bearing on theissuesat the hearing.A review of the record reveals that numerous rulings were made bythe Trial Examiner during the course of the hearing which preventedthe respondent from introducing evidence which was competent, rele-vant, and material to the issues.Thus, the Trial Examiner errone-ously restricted the respondent in its cross-examination of Board wit-nesses for the announced reason, with which we do not agree, that"counsel [for the respondent] will be denied the right to lead witnesseson cross-examination who have not shown any hostility and are not ad-verse witnesses to the respondent." In another such instance, the TrialExaminer ruled that counsel for the Board need not exhibit to the re-spondent, for the purpose of cross-examination of a Board witness, adocument which had previously been shown to that witness by theBoard's counsel and withdrawn without being marked in evidence.Accordingly, we shall order that the record, with the exception of thecharge and the pleadings, be set aside and that a new hearing be held.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, andArticle IT, Section 35, of National Labor Relations Board Rules andRegulations-Series 3,IT 1S HEREBYORDERED that the record in the above case, with the ex-ception of the charge and the pleadings, be, and it hereby is, set aside;andIT Is FURTHER ORDERED that the proceeding be, and it. hereby is, re-ferred to the Regional Director for the Sixteenth Region for the pur-pose of a newhearing.0